UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6374


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LIONEL ELIZAH WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00149-JAM-2)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lionel Elizah Williams, Appellant Pro Se.      Neil H. MacBride,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lionel    Elizah      Williams    appeals    the    district      court’s

order denying his motion to correct an alleged clerical error

pursuant to Fed. R. Crim. P. 36.               We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated   by     the    district     court.         United   States     v.

Williams, No. 2:90-cr-00149-JAM-2 (E.D. Va. Jan. 31, 2012).                      We

dispense    with    oral    argument    because        the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2